Citation Nr: 0600565	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial evaluation, greater than 
30 percent, for Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in February 2004, which granted service connection 
and assigned an initial evaluation of 30 percent, effective 
September 16, 2003.

The veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge in April 2005, a transcript of 
which is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his PTSD is more disabling than the 
current 30 percent evaluation reflects.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations essentially provide that the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  Additionally, pursuant to 
the VCAA, the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals that the last VA examination 
conducted on the veteran's claim for an increased rating for 
PTSD was in January 2004.  At the veteran's hearing before 
the undersigned, he testified that his condition has worsened 
since his last examination.  The Board notes that VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The veteran was sent a VCAA notice letter in November 2003 
pertaining to the underlying claims for service connection.  
However, as remand is otherwise required in this case, the 
Board is of the opinion that another VCAA letter should be 
provided on the increased rating issues to ensure continued 
compliance with VCAA.  Specifically a letter concerning the 
fourth element of Quartuccio should be sent.

In addition, the veteran testified that he receives treatment 
for his PTSD at the Mountain Home, Tennessee, VA medical 
facility.  Thus, on remand, treatment records from April 
2004, the date of the last treatment report contained in the 
claims file, to the present should be requested.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claims for 
increased ratings for PTSD.  See also 38 
C.F.R. § 3.159 (2005).  Specifically, 
appellant should be provided with 
information concerning the fourth 
element of Quartuccio.

2.  The RO should obtain VA treatment 
records from the VA medical center in 
Mountain Home, Tennessee, dating from 
April 2004 to the present.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the June 2004 Statement of the Case (SOC), 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

